


Effective January 1, 2001
Amended: •September 6, 2012
























CANADIAN PACIFIC RAILWAY LIMITED






SENIOR EXECUTIVES’ DEFERRED SHARE UNIT PLAN








--------------------------------------------------------------------------------




Section 1
Interpretation

1.1    Purpose
The purposes of the Plan are:
(a)
to promote a greater alignment of interests between senior executives of CPRC
and the shareholders of the Company;

(b)
to provide a compensation system for senior executives that is reflective of the
responsibility, commitment and risk accompanying their management role;

(c)
to assist the Company and CPRC to attract and retain individuals with experience
and ability to act as senior management of CPRC; and

(d)
to allow the senior executives of CPRC to participate in the long-term success
of the Company.

1.2    Definitions
As used in the Plan, the following terms have the following meanings:
(a)
“Account” has the meaning ascribed thereto in Section 3.7

(b)
“Beneficiary” means an individual who, on the date of an Eligible Executive’s
death, is the person who has been designated in accordance with Section 5.7 and
the laws applying to the Plan, or where no such individual has been validly
designated by the Eligible Executive, or where the individual does not survive
the Eligible Executive, the Eligible Executive’s legal representative;

(c)
“Board” means those individuals who serve from time to time as the Board of
Directors of the Company;

(d)
“Bonus DSU” means a unit credited by CPRC to an Eligible Executive pursuant to
Section 3.1 by way of a bookkeeping entry in the books of CPRC and administered
pursuant to the terms of the Plan, the value of which, on a particular date,
shall be equal to the Fair Market Value at that date;

(e)
“Change of Control” means:

(i)
the initial acquisition by any person, or any persons acting jointly or in
concert (as determined by the Securities Act (Alberta)), whether directly or
indirectly, of voting securities of the Company which, together with all other
voting securities of the Company held by such





--------------------------------------------------------------------------------




persons, constitutes, in the aggregate, more than 20% of all outstanding voting
securities of the Company;
(ii)
an amalgamation, arrangement or other form of business combination of the
Company with another corporation which results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 20% of
all outstanding voting securities of the corporation resulting from the business
combination;

(iii)
a sale, disposition, lease or exchange to or with another person or persons
(other than a Related Corporation) of property of the Company representing 50%
or more of the net book value of the assets of the Company, determined as of the
date of the most recently published audited financial statements of the Company;
or

(iv)
a change in the composition of the Board over any twelve month period commencing
after the applicable Grant Date such that more than 50% of the persons who were
directors of the Company at the beginning of the period are no longer directors
at the end of the period, unless such change is a consequence of normal
attrition;

(f)
“Committee” means the Management Resources and Compensation Committee of the
Board, or such other persons or other Committee of the Board, as may be
designated by the Board;

(g)
“Company” means Canadian Pacific Railway Limited;

(h)
“Conversion Date” means, with respect to any calendar year, the date used to
determine the Fair Market Value for purposes of determining the number of Bonus
DSUs to be awarded to an Eligible Executive, which date shall, for Bonus DSUs
credited in accordance with Section 3.1, be the last business day in the
relevant Performance Period.

(i)
“CPRC” means Canadian Pacific Railway Company;

(j)
“Disability Date” means the date as of which an Eligible Executive commences
receiving or is eligible to receive long‑term disability benefits under the
CPRC’s long‑term disability plan;

(k)
“Discretionary DSU” means a unit credited by CPRC to an Eligible Executive
pursuant to Section 3.4.2 by way of a bookkeeping entry in the books of CPRC and
administered pursuant to the terms of the Plan, the value of which, on a
particular date, shall be equal to the Fair Market Value at that date;

(l)
“DSUs” means Pre-2005 DSUs and Post-2004 DSUs, collectively;





--------------------------------------------------------------------------------




(m)
“Eligible Executive” means such employees of CPRC as the Committee may designate
from time to time as eligible to participate in the Plan;

(n)
“Employer” means, with respect to an Eligible Executive, a company that is any
of the Company or a Related Corporation and that employs such Eligible Executive
or that last employed such Eligible Executive prior to his Termination Date;

(o)
“Entitlement Date” has the meaning ascribed thereto in Section 4.1

(p)
“Fair Market Value” means, with respect to Eligible Executives who are residents
of Canada for purposes of the Income Tax Act (Canada), the TSX FMV, and with
respect to Eligible Executives who are not residents of Canada for purposes of
the Income Tax Act (Canada), the NYSE FMV;

(q)
“Global Dollar Amount” has the meaning ascribed thereto in Section 3.3;

(r)
“Matching DSU” means a unit credited by CPRC to an Eligible Executive pursuant
to Section 3.4 by way of a bookkeeping entry in the books of CPRC and
administered pursuant to the terms of the Plan, the value of which, on a
particular date, shall subject to Section 3.4.2 be equal to the Fair Market
Value at that date, determined by the closing price of a Share on the applicable
stock exchange on the actual date of the award;

(s)
“NYSE FMV” means, with respect to any particular date, the average closing price
of a Share on the New York Stock Exchange, or if the Shares are not listed on
the New York Stock Exchange, on such other stock exchange in the United States
on which the Shares are listed, or if the Shares are not listed on any stock
exchange, then on the over-the-counter market in the United States, on the ten
trading days prior to that date, rounded up to the nearest cent. The NYSE FMV
for a Matching DSU will be the closing price of a Share on the NYSE on the
actual date of the award;

(t)
“Ownership Level” is the value of DSUs and Shares held by the executive based on
the greater of acquisition price and market price.

(u)
“Ownership Requirement” is the minimum level of Share ownership set as a
multiple of base salary.

(v)
“Performance Period” means a calendar year in respect of which an Eligible
Executive may be or become entitled to an award of Bonus DSUs under Section 3.1
or a cash award under the STIP , or both;

(w)
“Performance DSU” means a unit credited by CPRC to an Eligible Executive by way
of a bookkeeping entry in the books of CPRC and





--------------------------------------------------------------------------------




administered pursuant to the terms of the Plan, the value of which, on a
particular date, shall be equal to the Fair Market Value at that date;
(x)
“Plan” means this Senior Executives’ Deferred Share Unit Plan, as amended from
time to time;

(y)
“Post-2004 DSUs” means Bonus DSUs, Discretionary DSUs and Matching DSUs credited
to the Account of an Eligible Executive that are not Pre-2005 DSUs;

(z)
“Pre-2005 DSUs” means Bonus DSUs, Discretionary DSUs, Performance DSUs and
Matching DSUs credited to the Account of an Eligible Executive as the case may
be, and vested prior to January 1, 2005;

(aa)
“Related Corporation” means a corporation related to the Company for the
purposes of the Income Tax Act (Canada) and, unless inconsistent with the
context, includes CPRC;

(bb)
“Share” means a common share, without nominal or par value, of the capital stock
of the Company;

(cc)
“STIP” means the Short Term Incentive Plan applicable to an Eligible Executive
for a year, pursuant to which the Eligible Executive may receive cash awards,
based on corporate performance and the Eligible Executive’s individual
contribution to the Company’s and CPRC’s consolidated financial results measured
against predetermined objectives.

(dd)
“Termination Date” means, with respect to an Eligible Executive the earliest
date on which both of the following conditions are met: (i) the Eligible
Executive has ceased to be employed by the Company, CPRC or any affiliate
thereof (as the term “affiliate” is defined in paragraph 8 of the Canada Revenue
Agency’s Interpretation Bulletin IT-337R4 dated October 21, 2003) for any reason
whatsoever; and (ii) the Eligible Executive is not a member of the Board nor a
Executive of an affiliate of the Company or CPRC (as defined in the above-noted
Interpretation Bulletin); provided that the Termination Date of a U.S. Eligible
Executive shall be the date on which such Eligible Executive has separated from
service, within the meaning of Section 409A of the Internal Revenue Code;

(ee)
“TSX FMV” means, with respect to any particular date, the average closing price
of a Share on the Toronto Stock Exchange, or if the Shares are not listed on the
Toronto Stock Exchange, on such other stock exchange in Canada on which the
Shares are listed, or if the Shares are not listed on any stock exchange, then
on the over-the-counter market in Canada, on the ten trading days prior to that
date, rounded up to the nearest cent. The TSX FMV for a





--------------------------------------------------------------------------------




Matching DSU will be the closing price of a Share on the TSX on the actual date
of the award;
(ff)
“U.S. Eligible Executive” means an Eligible Executive who is subject to federal
income tax on his employment income paid by the Company or an Employer under the
“Internal Revenue Code” of the United States of America; and

(gg)
“Vested DSU” means each Bonus DSU, Discretionary DSU, Performance DSU and/or
Matching DSU, which has vested in accordance with Section 3.5.

1.3    Effective Date
The effective date of the Plan, which was amended and restated as of September
6, 2012, is January 1, 2001.
1.4    Construction
In this Plan, all references to the masculine include the feminine; reference to
the singular shall include the plural and vice versa, as the context shall
require. If any provision of the Plan or part thereof is determined to be void
or unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof. Headings
wherever used herein are for reference purposes only and do not limit or extend
the meaning of the provisions contained herein. References to “Section” or
“Sections” mean a section or sections contained in the Plan unless expressly
stated otherwise.
1.5    Administration
The Committee shall, in its sole and absolute discretion: (i) interpret and
administer the     Plan; (ii) establish, amend and rescind any rules and
regulations relating to the Plan; (iii) have the power to delegate, on such
terms as the Committee deems appropriate, any or all of its powers hereunder to
the Chief Executive Officer of CPRC; and (iv) make any other determinations that
the Committee deems necessary or desirable for the administration of the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems,
in its sole and absolute discretion, necessary or desirable. Any decision of the
Committee with respect to the administration and interpretation of the Plan
shall be conclusive and binding on the Eligible Executive and any other person
claiming an entitlement or benefit through the Eligible Executive. All expenses
of administration of the Plan as determined by the Committee shall be borne by
CPRC.
1.6    Governing Law
The Plan shall be governed by and construed in accordance with the laws of the
Province of Alberta and the federal laws of Canada applicable therein.




--------------------------------------------------------------------------------




Section 2
Election Relating to Bonus DSUs

2.1    Election
2.1.1    An Eligible Executive may, with respect to any particular Performance
Period, elect to participate in the Plan and be eligible to receive Bonus DSUs.
In order to elect to participate in the Plan with respect to any particular
Performance Period, an individual who has been designated as an Eligible
Executive prior to the start of such Performance Period shall complete, and
deliver to CPRC, a written election before the last business day of the calendar
year immediately preceding the Performance Period. If an individual becomes an
Eligible Executive during the first six months of a Performance Period, such
Eligible Executive may elect to participate in the Plan for the purpose of being
eligible to receive Bonus DSUs with respect to such Performance Period by
completing and delivering to CPRC a written election within thirty days
following the date on which such individual became an Eligible Executive. An
individual who becomes an Eligible Executive during the last six months of a
Performance Period is not entitled to elect to participate in the Plan for the
purpose of being eligible to receive Bonus DSUs in respect of that Performance
Period, but may so elect with respect to the next Performance Period.
2.1.2    An Eligible Executive who wishes to participate in the Plan with
respect to a particular Performance Period in order to become eligible to
receive Bonus DSUs shall be entitled to elect on an irrevocable basis, to defer
a percentage of Bonus amount (25%, 50%, 75%, 100%) when combined with the value
of the Eligible Executive’s outstanding Discretionary or Bonus DSUs, not to
exceed a value of 80% of the Eligible Executive’s Ownership Requirement. Should
the elected amount exceed 80% of the Eligible Executive’s Ownership Requirement,
the amount will be reduced accordingly.
DSUs already granted to the Eligible Executive pursuant to the Plan shall be
taken into account by the Committee in determining attainment of Ownership
Requirements. Notwithstanding an Eligible Executive’s election under this
Section 2.1.2, the Committee may, in its sole discretion, decline to award Bonus
DSUs in respect of a particular Performance Period or, may require the Eligible
Executive to receive a percentage, as specified by the Committee, of the
Eligible Executive’s potential incentive compensation under the STIP for that
Performance Period in the form of Bonus DSUs; provided however, that the
Committee shall not be permitted to exercise such discretion with respect to
U.S. Eligible Executives.
Section 3
Crediting of DSUs Under the Plan

3.1    Award of Bonus DSUs
The Committee may, from time to time, award Bonus DSUs to Eligible Executives
who have elected pursuant to Section 2.1 to participate in the Plan for a
particular Performance Period. The Committee shall specify the Conversion Date
of each award of Bonus DSUs under this Section 3.1 and the date as of which each
such award of DSUs is to be credited to the Account of the applicable Eligible
Executive. Each award of Bonus DSUs shall be confirmed by an instrument in
writing issued by CPRC.




--------------------------------------------------------------------------------




3.2    Where No Award of Bonus DSUs is Made
Where the Committee chooses not to award Bonus DSUs to an Eligible Executive
under Section 3.1 in respect of a Performance Period, such Eligible Executive
shall remain eligible to receive a cash incentive compensation award in respect
of such Performance Period in accordance with the terms of the STIP as if such
Eligible Executive had not elected to participate in the Plan for such
Performance Period.
3.3    Calculation of Bonus DSUs
For the purpose of determining the number of Bonus DSUs to be awarded to an
Eligible Executive in accordance with Section 3.1, the Committee shall compute
the amount of incentive compensation award that would have been awarded to the
Eligible Executive pursuant to the STIP had such employee not elected to
participate in the Plan for the relevant Performance Period (the “Global Dollar
Amount”). Where the Eligible Executive has elected to receive Bonus DSUs under
Section 2.1.2, the Committee (subject to its discretion under Section 2.1.2)
shall then award a number of Bonus DSUs (including fractional Bonus DSUs) to the
Eligible Executive equal to the quotient determined by dividing: (i) the product
determined by multiplying (a) the percentage amount elected by the Eligible
Executive in accordance with Section 2.1.2 (as applicable), and (b) the Global
Dollar Amount, by (ii) the Fair Market Value determined on the Conversion Date
or on the date of the Eligible Executive’s election, in the case of a U.S.
Eligible Executive.
3.4    Award of Matching DSUs and/or Discretionary DSUs
3.4.1    The Committee may award Discretionary or Matching DSUs to an Eligible
Executive in order to facilitate attainment of applicable Ownership Requirements
in accordance with this Section 3.4. The Committee shall specify the date on
which each award of Discretionary or Matching DSUs is to be credited to the
Account of an Eligible Executive, the number of Discretionary or Matching DSUs
to be awarded to the Eligible Executive on a particular date and the initial
value of the Discretionary or Matching DSUs awarded on that date.
3.4.2    The initial value of a Discretionary or Matching DSU awarded to an
Eligible Executive pursuant to Section 3.4.1 shall be the Fair Market Value on
the date of the award except that it shall be determined based on the closing
price of a Share on the applicable stock exchange on the actual date of the
award rather than on the average closing price of a Share on the ten trading
days prior to that date as otherwise provided in Section 1.2(p)
An Eligible Executive shall be awarded, subject to the approval of the
Committee, during the 60-month period beginning on the date the Eligible
Executive commences participation in the Plan or during the 60-month period
following the move to the next level of ownership, one Matching DSU for every
four Bonus DSUs awarded to the Eligible Executive until 20% Ownership
Requirement is achieved through the greater of book value or Fair Market Value
of Matching DSUs.
For greater certainty the value of outstanding Matching DSUs cannot exceed 20%
of the Eligible Executive’s Ownership Requirement on any date being considered
for determining additional




--------------------------------------------------------------------------------




Matching DSUs. Any award of Matching DSUs that would otherwise be made shall be
reduced to the extent necessary to comply with reaching Ownership Requirement.
With respect to Eligible Executives who participated in the Deferred Share Unit
plan prior to September 6, 2012 Matching DSUs will no longer be issued on Shares
purchased.
3.4.3    The Committee may in its sole discretion grant, from time to time,
Discretionary DSUs to an Eligible Executive in recognition of his services with
CPRC or his position at CPRC. The Committee shall determine the date on which
such Discretionary DSUs may be granted, which date shall in any event precede
the Eligible Executive’s Termination Date and shall not be earlier than his date
of employment by CPRC, the Company or a Related Corporation. The Committee may,
in its sole discretion, attach time based vesting conditions (which shall be
expressed as a requisite number of months after the date of the grant of the
Discretionary DSUs) to any such grant of Discretionary DSUs which, subject to
Section 3.5.4, if not attained by the Eligible Executive prior to the date of
termination of employment, may result in the forfeiture of such non-vested
Discretionary DSUs.
3.5
Date of Crediting and Vesting of Bonus DSUs, Discretionary DSUs and Matching
DSUs

3.5.1    Bonus DSUs shall be credited to the Account of an Eligible Executive as
of the date specified by the Committee in accordance with Section 3.1. Bonus
DSUs awarded under Sections 3.1 and 3.6 will be fully vested upon being credited
to an Eligible Executive and the Eligible Executive’s entitlement to payment of
Bonus DSUs shall not thereafter be subject to satisfaction of any requirements
as to any minimum period of employment or attainment of Share Ownership
Requirements.
3.5.2    Discretionary DSUs shall be credited to the Account of an Eligible
Executive as of the date specified by the Committee in accordance with Section
3.4.4. Except as provided in Section 3.5.4 below, if an Eligible Executive
receives or gives notice of termination of employment following the date of
grant of Discretionary DSUs and prior to completion of the vesting period
relating to such Discretionary DSUs, the Eligible Executive shall (subject to
the terms of the applicable instrument issued pursuant to Section 3.4.4) forfeit
all rights, title and interest with respect to such Discretionary DSUs
including, for greater certainty, any additional Discretionary DSUs granted
pursuant to Section 3.6 in respect of those Discretionary DSUs.
3.5.3    Matching DSUs shall be credited to the Account of an Eligible Executive
as of the date specified by the Committee in accordance with Section 3.4.1.
Except as provided in Section 3.5.4 below or where the Committee or the
President and Chief Executive Officer of CPRC specifies otherwise, if an
Eligible Executive receives or gives notice of termination of employment
following the date of a grant of Matching DSUs and prior to 36 months following
such date of grant or; for Eligible Executives participating in the plan prior
to September 6, 2012, if prior to 36 months following such date of grant the
Eligible Executive disposes of the Shares to which such grant of Matching DSUs
relates, the Eligible Executive shall forfeit all rights, title and interest
with respect to such Matching DSUs.




--------------------------------------------------------------------------------




3.5.4    Notwithstanding any other provision of this Plan, all Discretionary
DSUs and Matching DSUs recorded in an Eligible Executive’s Account, including
for greater certainty any additional Discretionary DSUs, granted pursuant to
Section 3.6, shall vest immediately and shall not be considered forfeited under
this Section 3.5 upon the earliest of the Eligible Executive’s death, a the
Eligible Executive’s Disability Date, and the termination of the Plan in
accordance with Section 5.4.
In the event of a Change in Control prior to the Vesting Date relating to
Discretionary DSUs and Matching DSUs, such DSUs shall not be affected and shall
continue to vest as per the terms hereof, unless an Eligible Employee ceases to
be Employed by reason of termination of employment without Cause after such a
Change in Control, in which case 100% of such Eligible DSUs (including any
dividend equivalent) shall vest on the termination of employment date.
3.5.5    Except where the context requires otherwise, each Bonus DSU,
Discretionary DSU, and Matching DSU which is vested pursuant to this Section 3.5
shall be referred to herein as a “Vested DSU” and collectively as “Vested DSUs”.
3.6    Dividend Equivalents
On the payment date for dividends paid on Shares, an Eligible Executive shall be
credited with dividend equivalents in respect of Bonus DSUs, Discretionary DSUs
and Matching DSUs, as applicable, credited to the Eligible Executive’s Account
as of the record date for payment of dividends. Such dividend equivalents shall
be converted into additional DSUs, as applicable, corresponding to the Bonus
DSUs, Matching DSUs and Discretionary DSUs, then credited to the Eligible
Executive’s Account (including fractions thereof) based on the Fair Market Value
on the date such dividend equivalents are credited.
3.7    Eligible Executives’ Accounts
CPRC shall maintain or cause to be maintained in its books an account for each
Eligible Executive (“Account”) recording at all times the number of DSUs
standing to the credit of the Eligible Executive. Upon payment in satisfaction
of Vested DSUs credited to an Eligible Executive in the manner described herein,
such Vested DSUs shall be cancelled. Upon forfeiture of Discretionary DSUs or
Matching DSUs pursuant to Section 3.5, such Discretionary DSUs or Matching DSUs,
as applicable, recorded in the Eligible Executive’s Account shall be cancelled.
.
3.8    Adjustments and Reorganizations
3.8.1    In the event of any stock dividend, stock split, combination or
exchange of Shares, merger, consolidation, spin-off or other distribution (other
than normal cash dividends) of the Company’s assets to shareholders, or any
other change in the capital of the Company affecting the Shares, such
proportionate adjustments, if any, as the Committee in its discretion may deem
appropriate to reflect such change, shall be made with respect to the number of
Bonus DSUs, Discretionary DSUs and Matching DSUs outstanding under the Plan.




--------------------------------------------------------------------------------




3.8.2    Notwithstanding any other provision of the Plan, the value of each DSU,
as applicable, shall always depend on the value of Shares of the Company or a
Related Corporation.
Section 4
Termination of Service

4.1    Redemption of Vested DSUs
Subject to Sections 4.2, 4.3 and 4.5, an Eligible Executive may elect the date
as of which the DSUs credited to the Eligible Executive’s Account that are
Vested DSUs shall be redeemed (the “Entitlement Date”) by filing an irrevocable
written election with CPRC no later than November 15 of the calendar year
commencing immediately after the Eligible Executive’s Termination Date. The Fair
Market Value of the DSUs credited to the Eligible Executive’s Account as at the
Entitlement Date, as may be adjusted pursuant to Section 4.3 or Section 4.5,
shall be redeemable by and payable to the Eligible Executive or the Eligible
Executive’s Beneficiary, as applicable provided such DSUs are Vested DSUs. The
Fair Market Value of the DSUs redeemed by or in respect of an Eligible Executive
shall, after deduction of any applicable taxes and other source deductions
required to be withheld, be paid by the Company or CPRC as a lump sum in cash to
the Eligible Executive or the Eligible Executive’s Beneficiary, as applicable as
soon as practicable after the Eligible Executive’s Entitlement Date.
4.2    Determination of Entitlement Date
4.2.1    The Entitlement Date elected by an Eligible Executive (including a U.S.
Eligible Executive) pursuant to Section 4.1 with respect to Pre-2005 DSUs shall
not be before the later of the date on which such election is filed with CPRC
and 30 days after the Eligible Executive’s Termination Date and shall not be
later than December 15 of the calendar year commencing immediately after the
Eligible Executive’s Termination Date. The Entitlement Date elected by an
Eligible Executive (other than a U.S. Eligible Executive) pursuant to Section
4.1 with respect to Post-2004 DSUs shall not be before the later of the date on
which such election is filed with CPRC and six months after the Eligible
Executive’s Termination Date and shall not be later than December 15 of the
calendar year commencing immediately after the Eligible Executive’s Termination
Date. Where an Eligible Executive does not elect a date within the permissible
period set out above as his Entitlement Date, the Entitlement Date for such
Eligible Executive shall be December 15 of the calendar year commencing
immediately after the Eligible Executive’s Termination Date.
4.2.2    Notwithstanding Section 4.2.1, where an Eligible Executive elects an
Entitlement Date under Section 4.1 for Pre-2005 DSUs that is earlier than the
date that is six months after the Eligible Executive’s Termination Date the
Entitlement Date for any Post-2004 DSUs credited to such Eligible Executive’s
Account shall be date that is six months after the Eligible Executive’s
Termination Date.
4.2.3    Notwithstanding any other provision of this Plan, the Entitlement Date
of a U.S. Eligible Executive with respect to Post-2004 DSUs shall be the date
that is six months after the U.S. Eligible Executive’s Termination Date.
4.3 In the event that an Eligible Executive’s Entitlement Date falls between the
record date for a dividend on the Shares and the related dividend payment date
then, notwithstanding Section 4.1,




--------------------------------------------------------------------------------




the redemption of the dividend equivalents shall be deferred until the day
immediately following such dividend (or as soon as practicable thereafter) but
in the case of a U.S. Eligible Executives not later than the last day of the
calendar year in which the Entitlement Date occurs Such dividend equivalents
will be redeemed at the same Fair Market Value determined on the elected
entitlement date.
4.4 Limitation on Extension of Entitlement Date
Notwithstanding any other provision of the Plan, all amounts payable to, or in
respect of, an Eligible Executive hereunder shall be paid on or before December
31 of the calendar year commencing immediately after the Eligible Executive’s
Termination Date.
4.5 Postponed Entitlement Date
Without limiting the generality of Section 5.5 and notwithstanding any other
provision of the Plan other than Section 4.2.3, if in the opinion of the
Committee, an Eligible Executive is in possession of material undisclosed
information regarding either or both of the Company and the Shares on his
Entitlement Date, which in the case of U.S. Eligible Executives would prohibit
the receipt of a payment under the Plan under U.S. federal securities laws, such
Eligible Executive’s Entitlement Date shall be postponed until the earliest of
the date on which (i) the Committee is satisfied the Eligible Executive is no
longer in possession of any such material undisclosed information, or
(ii) December 15 of the year following the year of the Eligible Executive’s
Termination Date.
Section 5
General

5.1    Unfunded Plan
Unless otherwise determined by the Committee, the Plan shall be unfunded. To the
extent any individual holds any rights by virtue of an election under the Plan,
such rights (unless otherwise determined by the Committee) shall be no greater
than the rights of an unsecured general creditor of CPRC.
5.2    Successors and Assigns
The Plan shall be binding on all successors and assigns of the Company, CPRC and
an Eligible Executive, including without limitation, the estate of such Eligible
Executive and the legal representative of such estate, or any receiver or
trustee in bankruptcy or representative of the Company’s or CPRC’s or the
Eligible Executive’s creditors.
5.3    Plan Amendment
The Board may amend the Plan as it deems necessary or appropriate, but no such
amendment shall, without the consent of the Eligible Executive or unless
required by law, adversely affect the rights of an Eligible Executive with
respect to Bonus DSUs, Discretionary DSUs, Matching DSUs and Performance DSUs to
which the Eligible Executive is then entitled under the Plan. Notwithstanding
the foregoing, an amendment of the Plan shall be such that the Plan continuously
meets the




--------------------------------------------------------------------------------




requirements of paragraph 6801(d) of the regulations under the Income Tax Act
(Canada) or any successor to such provision. For avoidance of doubt, the Board
may amend the Plan without the consent of any Eligible Executive so as to comply
with the requirements of Section 409A of the Internal Revenue Code.
5.4    Plan Termination
The Board may terminate the Plan at any time, but no such termination shall,
without the consent of the Eligible Executive or unless required by law,
adversely affect the rights of an Eligible Executive with respect to Bonus DSUs,
Discretionary DSUs, Matching DSUs and Performance DSUs to which the Eligible
Executive is then entitled under the Plan. Notwithstanding the foregoing,
termination of the Plan shall be such that the Plan continuously meets the
requirements of paragraph 6801(d) of the regulations under the Income Tax Act
(Canada) or any successor to such provision.
5.5    Applicable Trading Policies
The Committee and each Eligible Executive will ensure that all actions taken and
decisions made by the Committee or an Eligible Executive, as the case may be,
pursuant to the Plan, comply with applicable securities regulations and policies
of the Company relating to insider trading and “black out” periods.
5.6    Currency
All payments and benefits under the Plan in respect of Eligible Executives who
are residents of Canada for purposes of the Income Tax Act (Canada) shall be
determined and paid in the lawful currency of Canada. All payments and benefits
under the Plan in respect of Eligible Executives who are not residents of Canada
for purposes of the Income Tax Act (Canada) shall be determined and paid in the
lawful currency of the United States of America.
5.7    Designation of Beneficiary
Subject to the requirements of applicable laws, an Eligible Executive shall
designate in writing a person who is a dependant or relation of the Eligible
Executive as a beneficiary to receive any benefits that are payable under the
Plan upon the death of such Eligible Executive. The Eligible Executive may,
subject to applicable laws, change such designation from time to time. Such
designation or change shall be in such form and executed and filed in such
manner as the Committee may from time to time determine.
5.8    Death of Participant
In the event of an Eligible Executive’s death, any and all Bonus DSUs,
Discretionary DSUs, Matching DSUs and Performance DSUs then credited to the
Eligible Executive’s Account shall become payable to the Eligible Executive’s
Beneficiary in accordance with Section 4.




--------------------------------------------------------------------------------




5.9    Rights of Participants
5.9.1    Except as specifically set out in the Plan, no employee of the Company,
or any Related Corporation, including any Eligible Executive, or other person
shall have any claim or right to any Shares or other benefit in respect of Bonus
DSUs, Discretionary DSUs, Matching DSUs or Performance DSUs granted pursuant to
the Plan.
5.9.2    Rights of Eligible Executives respecting Bonus DSUs, Discretionary
DSUs, Matching DSUs or Performance DSUs shall not be transferable or assignable
other than by will or the laws of descent and distribution.
5.9.3    Neither the Plan nor any award thereunder shall be construed as
granting an Eligible Executive a right to be retained in employment or a claim
or right to any future grants of Bonus DSUs, Discretionary DSUs, Matching DSUs
or Performance DSUs. Neither the Plan nor any action taken thereunder shall
interfere with the right of an Employer to terminate the employment of an
Eligible Executive at any time. For greater certainty, a period of notice, if
any, or payment in lieu thereof, upon termination of employment, wrongful or
otherwise, shall not be considered as extending the period of employment for the
purposes of the Plan.
5.9.4    Under no circumstances shall Bonus DSUs, Discretionary DSUs, Matching
DSUs or Performance DSUs be considered Shares nor shall they entitle any
Eligible Executive or other person to exercise voting rights or any other rights
attaching to the ownership of Shares, nor shall any Eligible Executive or other
person be considered the owner of Shares by virtue of this Plan.
5.10    Compliance with Law
The Eligible Executive shall comply with all applicable laws and furnish the
Company with any and all information and undertakings as may be required to
ensure compliance therewith.
5.11    Withholding
An Employer shall be entitled to deduct any amount of withholding taxes and
other withholdings from any amount paid or credited hereunder.






September 6, 2012










/s/ Peter Edwards_________________
Peter Edwards
Vice-President, Human Resources and Industrial Relations
Canadian Pacific Railway Company




